Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00901-CV

                         IN THE INTEREST OF D.T.V., a Child

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-00346
                    Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. No costs of appeal are taxed against Appellant S.G. because she is indigent. See
TEX. R. APP. P. 20.1, 43.4.

      SIGNED May 14, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice